Case 1:18-cr-00123-CBA-RER Document 163 Filed 03/13/19 Page 1 of 2 Page|D #: 1350

ralser&l<ennitt

ATTORNEYS AT LA\X/

 

E¢lr_t_n_€_r_§ 300 Olo| Country Road, Suite 351 Qf_g_<lins_e_|
Steven N\. Raiser Mineo|a, New Vor|< 1150? Ec|ward Fregosl
Thornas /\. Kennift Te|. 516-742-7600 - Fax 516~`/'49~7618 John J. R`lvas
Bruce R. Connol|y Amy S!<|er

Patri<:ia A. Cra‘eg

Ethan D. |rw`lo
Anthony J. Co||e|uori

Anthony \/. Fa|<:one

Associat€s
E. Gorclon Haes|oop
Nipun Marwaha

l\/Iarch 13,2019

VIA ECF

Hon. Carol Bagley Amon
U.S. District Court Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 1 1201

Re: USA v. Brettschneider, et al.
18 CR 123 (CBA)(RER)

Dear Honorable Amon:

ln response to the letter from the United States Attorney’s Oflice dated Ma.rch 12, 2019,
the court should take note of the following:

l. Detective Richard Santangelo, who supervised the recording of the Wiretap, was
not asked when any minimizations actually occurred in this case. ln fact, he gave no details as to
the actual recordings, or the minimizations that occurred at all. In other words, he has no
personal knowledge as to When the deletions Within the recordings occurred He testified,

“I Wasn't the only detective assignedl l was the one in charge, if you

will. "l`here were a couple of other detectives assisting So, kind of
breaking it down, people that had to listen to the actual call, you had

to sit there in front of a computer monitor. When his phone rang, going
out or coming in, the computer turned on and you started listening
Sornebody had to monitor it, from 6 or 7 in the morning to 9;00 at night.”
See Grand Jury Testirnony of Detective Richard Santangelo at P. 39

Lines 18-25.

2. Furthermore, Detective Cathy Jackson, also having no direct knowledge of this
wiretap, testified, that generally manipulation of recordings cannot occur (without any
foundation for such “belief’). See Grand Jury Testimony of Detective Cathy Jackson at P. 18

Suffo||< Offlce
80 Orvil|e Drive, Suite ‘|OO
Boharnia, New york ll?l()
631-338-5711

Manhattan Otfice

87 We|ker Street 1 '
NZW york N€W york 10913 www.ratserandl<enmff.com

912¢974-0090

Case 1:18-cr-00123-CBA-RER Document 163 Filed 03/13/19 Page 2 of 2 Page|D #: 1351

Lines 2-13. However, the Eavesdropping Warrant Order itself allows for minimization after a
recording of a conversation, if the conversation occurs in a foreign language or in a code
unknown to the agent, which means that post recording minimizations generally can occur. See
Eavesdropping Warrant Order at P.6 1 10.

Based the U.S. Attorney’s failure to provide an affidavit of an agent/detective with
personal knowledge of this wiretap, Defendant maintains his position and respectfully requests
this Court to impose Sanctions, based on spoliation against the United States Attorney’s Office.

".

   

Respectfully ubmi_tte_d,...__..mw\

 

Cc: AUSA Lindsay Gerdes (via ECF)
AUSA Andrey Spektor (via ECF)

